Stevens, J.
(dissenting). The recall statutes create a new right on the part of the voters which does not derive its existence from the common law. Like other political rights, “it was optional with the legislature to give the right or withhold it entirely. Having given the right, it was entirely competent to subject it to such conditions, limitations, and remedies as in the judgment of the legislative body were wise and proper. The power to create a right necessarily includes the power to determine the conditions under which it shall be exercised and the remedies which may be invoked for its enforcement.” State ex rel. Cook v. Houser, 122 Wis. 534, 595, 100 N. W. 964.
The statutes here in question deal with purely political matters, whose regulation lies exclusively within the domain of the legislative department of the government. The legislature has created an administrative tribunal with full power to* decide all controversies that arise with reference to the sufficiency of recall petitions. The legislature did not provide for an appeal from the decision of this tribunal. Under such circumstances the decision of such an administrative tribunal is held to be final and conclusive, when the tribunal acts within the jurisdiction conferred upon it by the statute. “It is not essential that the law should so declare in order to have that effect. The necessary consequence of creating a new right coupled with a new remedy to conserve it and to be administered in a new forum, is to make such forum and remedy exclusive.” State ex rel. Cook v. Houser, 122 Wis. 534, 570, 100 N. W. 964; State ex rel. Barber v. Circuit Court, 178 Wis. 468, 478, 190 N. W. 563; Baines v. Zemansky, 176 Cal. 369, 380, 168 Pac. 565, 570.
“Experience with the Australian ballot system early demonstrated that many serious disputes were liable to occur in its administration and of a nature which courts had not *374theretofore been called upon to deal with and which because of their political nature should, so far as practicable, be kept out of court. Authority to decide such matters, it was appreciated, should be lodged somewhere. The result of experience and legislative consideration was that here and elsewhere a tribunal was selected, which was thought to be as likely to decide justly as any, not strictly judicial, well knowing that its proceedings in order to meet emergencies as they arose would necessarily be of a somewhat summary character and its decision only be open to judicial review for errors other than those of judgment. The legislature had a right to enact such a law if it saw fit.” State ex rel. Cook v. Houser, 122 Wis. 534, 572, 100 N. W. 964.
The intent of the legislature that these recall elections should be held promptly is manifest. No signature is to be counted which was affixed to the petition more than one month before the date when the petition was filed. The sufficiency of the petition must be determined within ten days. If the petition is insufficient it may be amended within ten days. If the petition is found to be sufficient the common council “shall order” an election in not less than forty nor more than fifty days from the date of the certificate as to the sufficiency of the petition. Sec. 10.44, Stats. At every stage of the proceeding the legislature has indicated its clear intent that the matter shall proceed promptly and without the delays necessarily incident to a resort to the courts to determine the sufficiency of the petition.
If recall elections must await the determination of the sufficiency of the petition by this court on appeal, it will result in a practical nullification of the recall law. This case was advanced for argument in this court in order to secure an early decision. If the petition had been held sufficient, the election would not have been held until nearly one year after the petition was filed. Applied to the recent constitutional amendment, it would mean that any officer elected for a two-year term could practically annul the law *375by questioning the sufficiency of the recall petition m the courts, thereby consuming the better part of the second year of his term, — the amendment having provided that the officer shall not be subject to recall during the first year, of his term.
It seems apparent that the purpose of the law can be accomplished only by making the decision of the administrative tribunal, created to determine the sufficiency of the petition, final and not subject to review by the courts. That, I believe, is the intent of the legislature as expressed in the statutes here under consideration. That was the construction given these statutes in California before the recall law here'in question was taken almost .verbatim from the statutes of California. The California court recognized that “the time must of necessity be short, in order to give the recall proceeding any practical value, and a tribunal with this summary jurisdiction is all that the conditions were deemed to allow.” Baines, v. Zemansky, 176 Cal. 369, 380, 168 Pac. 565, 570.
The California act, like the statute of Wisconsin, when it was first passed, provided that the city clerk should pass upon the sufficiency of the petition. When the question of the right of the courts to review the determination of the city clerk as to the sufficiency of the petition was presented to the California supreme court, that court held: “It seems clear to us, therefore, that in so far as the number and genuineness of the signatures of electors entitled to vote are concerned, the city clerk alone, by the express provisions of the charter [statute], is empowered to pass upon and determine the sufficiency of every recall-petition that may be filed with him, and that in these two particulars at least his finding and certificate are conclusive and controlling.” Conn v. City Council, 17 Cal. App. 705, 714, 121 Pac. 714, 718. Such decision, “when made, is res adjuMcata, and as conclusive of the issues involved in the decision as though the adjudication had been made by a *376court of general jurisdiction.” Good v. Common Council, 5 Cal. App. 265, 271, 90 Pac. 44, 47.
The fact that the legislature has made the county judge the tribunal in place of the city clerk does not change the rule as to the effect of his decision. While acting under the power conferred by this law the judge acts as an administrative tribunal and not in a judicial capacity.
This case involves the personal right of the relator to hold the office of mayor. But that fact does not give relator the right to resort to the courts to prevent a recall election, because he accepted the office subject to the right of recall under this statute. He has, by taking office when this statute was in force, impliedly agreed to abide by the decision of the administrative tribunal created by the act to determine the sufficiency of the petition. Baines v. Zemansky, 176 Cal. 369, 380, 168 Pac. 565, 570.
Passing this question of jurisdiction, I believe that the court should have found the petition sufficient to comply with the law. It appears on the face of this petition that all signatures were affixed thereto during the year 1926. The acts made the basis for the recall are alleged to have taken place on June 15, 1926, and the petition was filed on July 30, 1926. It follows as a matter of course that these signatures must have been affixed between these dates and during the year 1926 without regard to the question whether the figures “1926” were made part of the date which each elector placed upon the petition at the time he signed his name.
It therefore appears upon the face of this petition that a sufficient number of signatures were affixed thereto within one month prior to its filing to make it a valid petition under the recall law. No court ought to hesitate either to make or to sustain a finding that these signatures were affixed to the petition in July, 1926, based on the facts appearing on the face of these petitions.
*377In construing the statute here in question we must keep in mind the fact that the legislature required the signatures of twenty-five per cent, of the voters, and that the legislature knew that the great bulk of these signers would not be accustomed to exercise the technical exactness of the trained lawyer in signing these petitions. Because of this fact the legislature expressly provided that all statutes relating to elections “shall be construed so as to give effect to the will of the electors, if that can be ascertained from the proceedings, notwithstanding informality or failure to comply with some of its provisions.” Sub. (6), sec. 5.01, Stats. An examination of the petition leaves no doubt in my mind that effect has not been given to the will of the electors, despite the fact that the date when each signature was affixed can be ascertained from the face of the petition.
The statutes must be complied with, but a substantial compliance, rather than a strict technical compliance, ought to be held sufficient. Otherwise the people may be deprived of the right to exercise the power conferred by this statute. The right of the voters who are attempting to exercise the power of self-government conferred upon them by these statutes ought not to be circumscribed by so strict and technical a construction of the statute, as will make it extremely difficult, as a practical matter, for the great body of the voters to comply with the statute. Courts should ever keep in mind that “the object of elections is to ascertain the popular will and not to thwart it. The object of election laws is to secure the rights of duly qualified electors and not to defeat them.” State ex rel. Dithmar v. Bunnell, 131 Wis. 198, 206, 110 N. W. 177.
Ceownhart, J., took no part.